

115 HR 6695 IH: Trademark Licensing Protection Act of 2018
U.S. House of Representatives
2018-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6695IN THE HOUSE OF REPRESENTATIVESAugust 31, 2018Mr. Chabot (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo clarify that the licensing of a mark, and any control or exercise of control thereof for certain
			 purposes, does not create an employment or principal-agent relationship,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Trademark Licensing Protection Act of 2018. 2.Licensing of marks for use by related companiesTitle I of the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (15 U.S.C. 1051 et seq.), commonly referred to as the Trademark Act of 1946 or the Lanham Act is amended by adding after section 5 the following new section:
			
 5A.Licensing of marks for use by related companies(a)The licensing of a mark for use by a related company, and any control or exercise of control over thereof for the purpose of preserving the goodwill, reputation, uniformity, or expectation of the public of the nature and quality of goods or services associated with the mark, may not be construed as establishing an employment or principal-agent relationship between the owner of the mark and the related company.
 (b)For the purposes of this section, the term employment or principal-agent relationship means any type of joint employer relationship, single employer relationship, alter ego relationship, successorship relationship, or other employment-related or principal-agent liability status or relationship..
		